

114 S2034 IS: Thin Blue Line Act
U.S. Senate
2015-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2034IN THE SENATE OF THE UNITED STATESSeptember 15, 2015Mr. Toomey introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to provide additional aggravating factors for the imposition
			 of the death penalty based on the status of the victim.
	
 1.Short titleThis Act may be cited as the Thin Blue Line Act. 2.Aggravating Factors for Death PenaltySection 3592(c) of title 18, United States Code, is amended by inserting after paragraph (16) the following:
			
				(17)Killing or targeting of law enforcement officer
 (A)The defendant killed or attempted to kill, in the circumstance described in subparagraph (B), a person who is authorized by law—
 (i)to engage in or supervise the prevention, detention, investigation, or prosecution, or the incarceration of any person for any criminal violation of law;
 (ii)to apprehend, arrest, or prosecute an individual for any criminal violation of law; or (iii)to be a firefighter or other first responder.
 (B)The circumstance referred to in subparagraph (A) is that the person was killed or targeted— (i)while he or she was engaged in the performance of his or her official duties;
 (ii)because of the performance of his or her official duties; or (iii)because of his or her status as a public official or employee..